LeonardE. Neilson APROFESSIONALCORPORATION LEONARDE.NEILSON 8160SouthHighlandDrive,Suite 104 AttorneyatLaw Sandy,Utah84093 Telephone:(801)733-0800 Fax:(801)733-0808 E-mail:LNeilsonLaw@aol.com August 30, 2013 Securities and Exchange Commission Office of Document Control treet NE Washington, D.C. 20549 Filed Via Edgar Re: GEO JS Tech Group Corp. Registration Statement on Form S-1 Commissioners: On behalf of GEO JS Tech Group Corp. (the “Registrant”) in connection with its registration statement on Form S-1 pursuant to the requirements of the Securities Act of 1933, as amended, and the applicable rules and regulations thereunder, please find herewith the following regarding the Registration Statement: 1.One copy of the registration statement on Form S-1 including exhibits filed pursuant to the provisions of Regulation S-T. 2.Funds for payment of the requisite filing fee, have been deposited by wire transfer into the Registrant's SEC account (#CIK0001569389).The filing fee has been calculated in accordance with Rule 457 under the Securities Act. The registration statement covers the proposed offering by certain selling stockholders of 57,930,000 shares of its common stock.The registration statement includes the prospectus to be used for the offering. The Registrant would like the registration statement declared effective as soon as possible and accordingly, would appreciate the Commission Staff's assistance in this regard. Please direct your comments or questions with respect to the registration statement and the enclosed materials to the undersigned by telephone at (801) 733-0800, by FAX at (801) 733-0808, or by e-mail at LNeilsonLaw@aol.com. with a copy to the Registrant’s CFO, Jimmy Yee at jimmy@geotechusgroup.com. Yours truly, /S/Leonard E. Neilson Leonard E. Neilson :ae Attachments
